Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: “pan” (line 1, Para 61) to - - fan - - .  
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the operation unit’ (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

memory controller 121 (Para 33 of Pub) and protective case 12 (Para 86).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, ”the operation unit” (lines 10, last 2 lines) lack antecedent basis.  
As to claim 1, what structure does “the operation unit” relate to in the specification and/or drawings?  The claim seems to suggest that the “operation unit” is separate from the processor; but as the processor 130 controls elements in Figures 1 and 13, one may think that the operation unit is part of the processor 130.  It’s problematic that the so-called “operation unit” is neither described in the DESCRIPTIN OFEXEMPLARY EMBODIMENTS nor labelled in any figure.
As to claim 6, is the “a first sensing unit” (line 4) that of line 7 of claim 1?  If so, the same sensor is being claimed twice.  If not, are there really 2 different sensors in the claimed device? 

As to claim 10, as the case “surrounds the air state detection floating device”, why does Applicant add “and the flight driving device”?  After all, the floating device” incudes the flight driving device”.
As to claim 9, “the path information” and “the spatial information” lack antecedent basis.  Consider deleting the first and third occurrences of the word “the” (line 3).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al ‘976 teaches a floating plate 1 that supports a device including power supply 6 and gas detector 24/43 to test gas by pumping air to the detector 43.  The assembly is in a river.  However, there is no suggestion of sensing location, and no suggestion of controlling movement in an enclosed space.
Joel ‘113 & ‘912 teaches testing of pollen in a remote location, a sensor to identify the location of the monitor (for transmission to a remote server).  However, the assembly does not float, and there is no suggestion of controlling movement in an enclosed space.
Swarovski 10122139 teach employing floating vehicle to test concentration of a floating substance in air.  The location of the sampling site is precisely determined via GPS.  A radio is employed to transmit data from camera to the ground station.  The vehicle is remotely controlled. Such is employed/located near a chimney, and thus not an enclosed space.  
Zeevi senses air quality (Para34) from a floating device 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861